Order filed March 3, 2020




                                      In The


          Eleventh Court of Appeals
                                    __________

                               No. 11-20-00070-CV
                                   __________

                IN RE TEAKWOOD OPERATING, LLC

                            Original Mandamus Proceeding


                                     ORDER
      Relator, Teakwood Operating, LLC, has filed in this court an emergency
motion for temporary relief in conjunction with an original mandamus proceeding.
These matters relate to a February 10, 2020 order in Cause No. CV56162 in the 441st
District Court of Midland County in which the Honorable Jeffrey Todd Robnett
granted Guggenheim Partners Investment Management, LLC; Guggenheim
Corporate Funding, LLC; and Guggenheim Credit Services, LLC’s motion to
disqualify Leah Rudnicki and the Rudnicki Firm as counsel for Teakwood. The
court reporter, as of this date, has been unable to complete the reporter’s record of
the February 7, 2020 hearing on the motion to disqualify. The court reporter has
advised this court that March 9, 2020, is the estimated date of completion of the
record.
        Pursuant to Rule 52.10(b) of the Texas Rules of Appellate Procedure, this
court hereby orders that all trial proceedings, including the hearings set for March 6,
2020, and the responses to discovery due on March 18, 2020, are temporarily stayed
pending further order of this court or final disposition of this mandamus proceeding.
Further, this court orders Teakwood Operating, LLC to provide a written update to
the court by March 13, 2020, as to the status of the preparation of the reporter’s
record of the February 7, 2020 hearing on the motion to disqualify.


                                                                   PER CURIAM


March 3, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2